                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JANIE COLLINS,                                     Case No. 19-cv-03614-VKD
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE
                                                 v.                                         DISMISSAL
                                   9

                                  10     SANTA CLARA VALLEY
                                         TRANSPORTATION AUTHORITY,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Janie Collins filed the present action on June 21, 2019. Dkt. No. 1. On

                                  14   November 26, 2019, the Court denied Ms. Collins’s request to lift the stay of discovery. Dkt. No.

                                  15   17. Noting that the parties failed to conduct an in-person meeting required by General Order No.

                                  16   56, the Court also set new General Order No. 56 dates, including a January 24, 2020 deadline for

                                  17   Ms. Collins to file a Notice of Need for Mediation. Id. That deadline has passed, and Ms. Collins

                                  18   has not filed a Notice of Need for Mediation.
                                  19          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629-33

                                  21   (1962). Ms. Collins is directed to file a written response to this order by February 4, 2020 and to

                                  22   appear before the Court on February 11, 2020 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280

                                  23   South First Street, San Jose, California 95113 and show cause why this action should not be

                                  24   dismissed without prejudice for failure to prosecute.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 27, 2020
                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
